DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021, 07/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-13 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art of record fails to teach: 
a circuit breaker device connecting the first battery and the second battery in parallel to one another to a consumer connection line area, the circuit breaker device comprising a first circuit breaker group between the first battery and the consumer connection line area, 
wherein the first circuit breaker group comprises a first circuit breaker and a second circuit breaker connected in series to the first circuit breaker, 
wherein each of the first circuit breaker and the second circuit breaker has an input terminal and an output terminal and has a line connection between the input terminal and the output terminal in a closed state and acts as a diode blocking a direction from the output terminal to the input terminal in an open state, 
wherein the output terminal of the first circuit breaker is connected to the output terminal of the second circuit breaker and wherein the input terminal of the first circuit breaker is connected to the first battery and the input terminal of the second circuit breaker is connected to the consumer connection line area; and
 a second circuit breaker group between the second battery and the consumer connection line area, wherein the second circuit breaker group comprises a third circuit breaker and a fourth circuit breaker connected in series to the third circuit breaker, 
wherein each of the third circuit breaker and fourth circuit breaker has an input terminal and an output terminal and has a line connection between the input terminal and the output terminal in a closed state and acts as a diode blocking in a direction from the output terminal to the input terminal in an open state,  wherein the output terminal of the third circuit breaker is connected to the output terminal of the fourth circuit breaker and wherein the input terminal of the third circuit breaker is connected to the second battery and the input terminal of the fourth circuit breaker is connected to the consumer connection line area; a first voltage detection device configured to detect a voltage level in a line area between the input terminal of the first circuit breaker and the first battery; a second voltage detection device configured to detect a voltage level in a line area between the input terminal of the third circuit breaker and the second battery; a third voltage detection device configured to detect a voltage level in an area of the consumer connection line area; and an overvoltage detection device configured to detect an overvoltage in the area of the consumer connection line area based on the voltage level detected by the third voltage detection device and configured to switch the first circuit breaker and the third circuit breaker into open states when overvoltage is detected in the area of the consumer connection line area.



Regarding claim 8, prior art of record fails to teach: 
a circuit breaker device connecting the first battery and the second battery in parallel to one another to a consumer connection line area, wherein the circuit breaker device comprises: a first circuit breaker group between the first battery and the consumer connection line area, wherein the first circuit breaker group comprises a first circuit breaker and a second circuit breaker connected in series to the first circuit breaker, wherein each of the first circuit breaker and second circuit breaker has an input terminal and an output terminal and has a line connection between the input terminal and the output terminal in a closed state and acts as a diode blocking in a direction from the output terminal to the input terminal in an open state, wherein the output terminal of the first circuit breaker is connected to the output terminal of the second circuit breaker, and wherein the input terminal of the first circuit breaker is connected to the first battery and the input terminal of the second circuit breaker is connected to the consumer connection line area; and a second circuit breaker group between the second battery and the consumer connection line area, wherein the second circuit breaker group comprises a third circuit breaker and a fourth circuit breaker connected in series to the third circuit breaker, wherein each of the third circuit breaker and fourth circuit breaker has an input terminal and an output terminal and has a line connection between the input terminal and the output terminal in a closed state and acts as a diode blocking in a direction from the output terminal to the input terminal in an open state, wherein the output terminal of the third circuit breaker is connected to the output terminal of the fourth circuit breaker, and wherein the input terminal of the third circuit breaker is connected to the second battery and the input terminal of the fourth circuit breaker is connected to the consumer connection line area; a first voltage detection device configured to detecting a voltage level in a line area between the input terminal of the first circuit breaker and the first battery; a second voltage detection device configured to detect a voltage level in a line area between the input terminal of the third circuit breaker and the second battery; and a third voltage detection device configured to detect a voltage level in the area of the consumer connection line area, the process comprising the steps of: comparing the voltage level detected by the third voltage detection device with a first reference voltage level; and if the voltage level detected by the third voltage detection device is above the first reference voltage level, switching the first circuit breaker and the third circuit breaker into open states.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836